DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9, 11, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al,  US Pub 2016/0219622, hereinafter referred to as Liu.
Regarding claims 1, 6, 11 and 16, Liu discloses a method for processing Random Access in a Wireless Communication System, the system comprising:  receiving a preamble based on at least an enhanced coverage level (figure 4, p. [0107]-[0108], [0335], [0453]-[0455], a UE sends a preamble including coverage level to a NodeB) and transmitting a Random Access Response (RAR) message in a subframe with use of a narrowband physical resource block (PRB) set, a frequency location of the narrowband PRB set being determined based on the enhanced coverage level, the subframe belonging to an RAR window determined based on the enhanced coverage level (figures 6-13, Random Access Response (RAR) message in a subframe that inherently comprises a plurality of narrowband physical resource block (PRB) set; p. [0455]-[0457], and [0466-[0468], the Node B determines and transmits RAR including a frequency location of the narrowband PRB set and the subframe belonging to an RAR window based on the Coverage level to the NodeB).
Regarding claims 4, 9, 14 and 19, Liu discloses transmitting system information containing information which is used to determine a number of repetitions for the RAR message (p. [0018]-[0019], [0047]-[0048],0076]-[0078], [0123]-[0125], [0151]-[0153], [0193]-[0195], [0243]-[0244], [0274]-[0276], [0352]-[0354], [0380]-[0381], [0409], [0439], [0453]-[0457]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(i)	Claim 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as shown above.
Regarding claims 3, 8, 13 and 18, Liu discloses the RAR messages are allocated in Physical Resource Blocks (PRB) in figures 6-13. However, Liu does not explicitly disclose the RAR contains 6 consecutive physical resource blocks. The particular 
(ii)	Claim 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as shown above, in view of Han et al US Pub. 2015/0078264 A1, hereinafter referred to as Wu and Han respectively.
Regarding claims 5, 10, 15 and 20, Liu does not disclose wherein the enhanced coverage level is the enhanced coverage level of a preamble group to which the preamble belongs. Han teaches repetition level for each group in figures 2, 6-8, and 11, step 1115. It would have been obvious to one ordinary skill in the art at the time the invention was made to adapt the feature disclosed by Han into Liu’s system in order to guarantee customer service in a service area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463